[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Judgment may enter for the plaintiff and against the defendant as follows:
Principal:   $4,685.16
       Attorney's Fees:   ___702.75
Total:   $5,387.91
(Plus court costs)
It is further adjudged that the defendant, Blanche Barry, make weekly payments of $25.00 to the plaintiff, beginning February 1, 2000 and continuing weekly thereafter until the total sum, including costs, has been paid to the plaintiff.
Kremski, J.T.R.